          Exhibit 17




Case 1:14-cv-00954-LCB-JLW Document 163-17 Filed 01/18/19 Page 1 of 4
From:             Memory, Ashley <amemory@admissions.unc.edu>
Sent:             Tuesday, October 7, 2014 3:04 PM
To:               Toone, Damon E <dtoone@admissions.unc.edu>; Panish, Andrew Mason
                  <apanish@admissions.unc.edu>; Garcia Smith, Jazmin
                  <jazmin.garcia.smith@admissions.unc.edu>; Legge, Allison
                  <alegge@admissions.unc.edu>; Polk, Barbara Jo <bpolk@admissions.unc.edu>; Farmer,
                  Stephen M <sfarmer@admissions.unc.edu>
Subject:          Annual Search - Questions?


Dear All,

As I mentioned in our last meetin& I'd appreciate some assistance in making the decisions related to search, starting
with the highest level. We may not be able to cover this topic completely in just one meeting, and that is fine.

Below is some background, but please, please send me your questions, and I'll happily answer or research them before
we discuss these. Many thanks to Allison (and Jen, previously) for their help pulling the information below.

What is "search?" In my mind, it's a strategy related to our priority of recruiting top North Carolinians and students who
strengthen diversity. !tis the selective annual purchase of student names from testing services, starting as far back as 9 th
through 11 th grade and the communication with these students from application to admission. The 75,000+ names that
we purchase through search form the crux of the applicant database from year to year. These students receive emails
and publications, and a selection of them are then invited to various programs by other members of the recruitment
staff.

What happens to these names? We import the names into Hobson's and send students an email for the first
communication and then follow up with a letter and special publication through the mail. We continue to communicate
with them throughout the years until they reach their senior year (ceasing after the final FYdeadline). The senior names
are purged from our system over the summer but we keep the sophomore and junior names for the next year and
communicate with these students until they reach their senior year. I have a calendar of these specific communications
i can share later after we address the big picture.

What are the sources of these names? We have focused on the College Board and PSATnames up until this past year,
which is when we first bought ACTnames. There are other sources from internet-based companies that use self-
identifying measures that Andrea and I investigated earlier in the year, specifically Cappex and Chegg, but we did not
feel that the high cost for these leads justified their use at that time.

What is the criteria for these names and how was this decided? See below for the PSATnames; the criteria was
determined years ago, I believe> in consultation with Andrea and Steve.




                                          il··:Ell5-2Mi&-~1
                                          i lttl~?l~~cs,:
                :WS:t01•.:f~
                          t 3-Ae:;~$ MC   i Z)i5-:1{1:.t%-'1t;l)'
                           :i:;;~~.t:11
               ··:roie.~r·.i~    ii ·;ii&:IDis..ID1i·
                                  T::t~_;id




                                                                           DEPOSITION
                                                                            EXHIBIT
                                                                                l '2-                              UNC0087530


            Case 1:14-cv-00954-LCB-JLW Document 163-17 Filed 01/18/19 Page 2 of 4
Below is the criteria and volumes for the ACT names we purchased in July. These were N.C. high school juniors took the
ACT in the spring. The names were not available until then due to delayed testing from the winter storms. The reason
we decided to buy names from the ACT is that the number of our NC PSATnames had started to dwindle, perhaps
because of the emergence of the ACT, which was made free (and required) by the NCDPI3 years ago. We are currently
only purchasing NC names from the ACT since we get so many OOS names from the PSAT. The criteria was determined
by Andrea and me .

 ·c>r4~~·. Hci~~sG:>de              Act dtd~rNafuJ ·.. • GPA            ··.·.T<>tal
     1       NC Top ACT             Top NC 32-36             3.5-4.0       1,007
     2       NCTier2 ACT             NC29-31                 3.5-4.0       2,005
     3       NC Other ACT            NC Underrep 26-28       3.5 -4.0       490
     4       NCFGCACT                NC FGC27-36             3.5-4.0      1,859
                                                                          5,361

We also purchased an additional 700 names with the same criteria for the PLAN(sophomores). These names were
imported into our system over the summer, and we will continue to communicate with them until senior year.

What is the value of searchand how do we know?What If we didn't do searchat all? Shouldwe continue with
search?If so, how could it be improved?
This is an area where we could collaborate because honestly, I'm not sure about measurement. The results of search, I
hope, are reflected in our overall application and enrollment numbers for top NC and others, but I hope we can
determine other incremental measurements. Below is what l have tabulated.

View Rate for Emails. The view rate for emails sent to our first ACT names this summer was almost 50%. For the names
we emailed in the spring: in-state PSAT names 57%; OOS PSAT names: 33%. Here we are doing very well, as view rates of
most successful email campaigns range between 5-10%. Although we don't know for sure that students are reading
every word of the emails, based on these rates and an opt-out rate of near zero, I do feel that the email method is still a
viable means of communicating with students on an individual basis.


Mailing ApplicationBrochure.Below are the results of search names from 2013 who graduated high school in 2014 and
received our Hlnspiration is Contagious/} brochure last fall:


 Status                                   005            NC
 Brochures Sent                         44,912         5,294
 Applied                                 2,694         2,698
 % Applied                                 6%           51%
 Admitted                                1,358         1,941
 %Admitted                                3%           37%
 Deferred                                 493          328
 Admitted (App w/d after dcsn)            21            32

Thanks for your patience for such a long email and for your help going forward. I really appreciate it!
Ashley



Ashley T. Memory
Senior Assistant Director
Undergraduate Admissions
University of North Carolina at Chapel Hill
Campus Box 2200, Jackson Hall
Chapel Hill, NC 27599-2200




                                                                                                                  UNC0087531


          Case 1:14-cv-00954-LCB-JLW Document 163-17 Filed 01/18/19 Page 3 of 4
Phone: (919) 843-2531
Fax: (919) 962-3045

It's not what you'll find at Carolina. It's who. Learn more.




                                                                            UNC0087532


         Case 1:14-cv-00954-LCB-JLW Document 163-17 Filed 01/18/19 Page 4 of 4
